Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 14, and 22 are cancelled.  Claims 1, 3-13, 15-21, and 23 are pending.

Priority
This application is a 371 of PCT/US2019/029778 04/30/2019, and PCT/US2019/029778 has PRO 62/664,592 04/30/2018.

Election/Restrictions
Applicant’s election of the species shown below, in the reply filed on 6/15/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 4-6 and 12 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1, 3, 7-11, 13, and 15-20 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-11, 13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The test for written description support is to determine what the claim, as a whole, covers, to examine the support provided within the disclosure as filed, and to determine if there is sufficient written description to inform those of skilled in the art that the Applicant was in possession of the claimed invention as a whole at the time the application was filed (see, for example, MPEP 2163 and throughout the MPEP).
The instant claims are drawn to a compound defined predominantly by the functional properties of the compound in use, for example, “the targeting ligand represents a moiety that binds an SWI/SNF bromodomain protein including PB 1, the degron represents a moiety that binds an E3 ubiquitin ligase, and the linker represents a moiety that covalently connects the degron and the targeting ligand”.  Thus, the claims encompass any and every molecule, i.e. combination of binding molecule, linker, and degron, that would provide the claimed properties and functionality.  The targeting ligand is described with some level of specificity, but the other portions of said molecule are defined by function only.  In the instant case the degron and the linker aren’t so-called “throwaway limitations” that do not materially affect the function of the inventive compound so long as they perform at all.  The function of each part of the molecule, as claimed, is critical to the functioning of the molecule as a whole, to provide the claimed sufficiency.  Further, the different portions of the molecule must work in concert to provide an intricate ternary complex in three-dimensional space that brings together the target protein and the ubiquitination machinery, which is a remarkably unpredictable venture.  The potential candidates that may provide sufficiency in the instantly claimed paradigm reaches beyond merely obvious candidates including known active molecules for the binding moiety and known linkers and would include both known and unknown examples of heretofore untested compounds, and combinations thereof, to determine the scope of potential compounds to use in the claimed method.
Therefore, it is not clear what the full scope of what is claimed with regard to the product molecule truly is, and the functional sufficiency of the compounds would need to be determined on a case by case basis.  Under broadest reasonable interpretation the scope of potential compounds to be tested for sufficiency is considered to be immense.
The instant disclosure shows that the compounds disclosed by the instant inventors as being clearly part of the inventive group include, for example, the specific compounds listed in the claims and specification, which showcase several specific motifs of degron.  However, the instant disclosure does not make it at all clear that the myriad of other claimed targeting ligands, degrons and analogs, linker systems, and combinations thereof, would have been reasonably included in the scope of the instant invention.  The skilled artisan would not have considered the vastly claimed variety of binding moieties, thalidomide analogs, and linkers to have similar properties (e.g. stability, polarity, ADME/PK/PD properties, etc.), and therefore would not have considered them to have the same utility (e.g. efficacy, selectivity, toxicity, etc.) or to be obvious variants of one another.  For this reason, it is not clear that the Applicant had possession of the full scope of the claimed group of compounds at the time of the instant invention. 
For each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (see MPEP 2163).  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, paragraph 1.
The Applicant has described a mere handful of enzyme or receptor binding moieties, linkers, and degrons that have been made and shown to be useable with the instantly described method, and those of skill in the art would reasonably be expected to believe that the instant inventors had possession of molecules with those disclosed moieties, and similar moieties.  While a reasonable scope of similar compounds would have been seen as having reasonable support, the claims drawn to the functional sufficiency of the instantly claimed method, even when limited to a few broad classes of targets as in the dependent claims, is essentially claiming the making and testing every drug ever made, as well as almost all drugs to come in the future, and a large variety of unknown compounds (e.g. compounds that would perform in the instant paradigm but have not yet been recognized as such) for those targets.  
Additionally, the field showcases that the nature of the individual portions of the molecule clearly affect the overall outcome and functionality with respect to the methods of testing the instant class of compounds.  Cyrus et al. clearly states that the nature and length of the linker used in the instant paradigm is of paramount importance, and posits that “the optimum distance between the E3 recognition motif and the ligand was a 16 atom chain length” (Kedra Cyrus, Marie Wehenkel, Eun-Young Choi, Hyeong-Jun Han, Hyosung Lee, Hollie Swanson and Kyung-Bo Kim, Impact of linker length on the activity of PROTACs, Mol. BioSyst., 2011, 7, 359–364; see, for example, the abstract and the whole document) and demonstrate several compounds that have essentially no efficacy (see, for example, Figure 5 pg. 362).  With such a short linker length relative to that instantly claimed, i.e. any linker, which encompasses an immense area of chemical space both larger and smaller than the 16 atoms of Cyrus et al., it appears that not only are a great many of the instantly claimed linkers expected to not work, the majority of the claimed linkers shouldn’t work, demonstrating that the instantly claimed scope is not fully possessed.
Yet further confounding the possession of the linker, is the geometry of said chain.  Demonstrating that the field of the instant endeavor is not only an ongoing area of research that is not yet fully developed, and also that years after the instant filing the metes and bounds of what is a reasonable linker to use is still being discovered and defined, Pfaff et al. evidences that changing the geometry of only one bond within the linker can render a normally effective PROTAC molecule inactive (Patrick Pfaff, Kusal T. G. Samarasinghe, Craig M. Crews, and Erick M. Carreira, Reversible Spatiotemporal Control of Induced Protein Degradation, by Bistable Photo PROTACs, ACS Cent. Sci. 2019, 5, 1682−1690; see, for example, the abstract and the whole document).
Claims 3, 7-11, 13, 15-20 are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 reuses and redefines some of the variables defined earlier in the claims.  For Example, both Claim 1 and claim 16 have definitions for R1, R2, R3, and R4.  As claim 16 depends directly from claim 1, it is unclear which definition is to be used for which variable, making the metes and bounds of the claim unclear.
Claim 17 is rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-11, 13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasmal et al. (WO 2019/207538 A1).
While there is a restriction, for the sake of compact prosecution the Examiner is including this relevant rejection.  This does not state or imply that the restriction has changed in any way.
Sasmal et al. discloses the compounds shown below (see, for example, pp. 136 and 137, and the whole document).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Which correspond to the following compounds from instant claim 19.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Sasmal et al. further clarifies that the compounds are to be used in a pharmaceutical composition with pharmaceutically acceptable carriers or excipients (see, for example, claim 30, and throughout).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7-11, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasmal et al. (WO 2019/207538 A1) in view of Wang et al. (WO 2017/176957 A1).
The instant claims are generally drawn to a composition of the compound shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sasmal et al. discloses the construction and use of degrading compounds that are analogous to the instant compounds.  Sasmal et al. discloses the use of the same degron and targeting ligand, and of the same type of linker as instantly claimed (some examples reproduced below; see, for example, pp. 134 and 135).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As can be readily seen, the prior art discloses compounds that differ by only the linking atom(s) of the thalidomide-analog (i.e. an oxygen versus NHCO).
Sasmal et al. teaches that the nature of the linker can be adjusted by the skilled artisan, and the disclosure encompases a wide array of differing linkers (selection reproduced below; see, for example pg. 4).



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Sasmal et al. further teaches that the compounds are to be used in a pharmaceutical composition with pharmaceutically acceptable carriers or excipients (see, for example, claim 30, and throughout).
Sasmal et al. does not specifically disclose the instantly claimed oxygen appended to the thalidomide-analog.
Wang et al. discloses the construction and use of degrading compounds that are analogous to the instant compounds.  Wang et al. discloses the use of the same targeting ligand and linking moiety as those of both the disclosure of Sasmal et al. and of the instant claims.  For example, Wang et al. teaches that the thalidomide-type ligand for E3 ubiquitin ligase can have the following linking moieties (see, for example, [485] and [486]).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

[AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Additionally, Wang et al. discloses examples of degraders with either moiety in use (shown below; see, for example, compound 28 on pg. 57 and compound 212 on pg. 75), thus showcasing that they are both useful for the same thing and functionally interchangeable.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to make and use a composition of the instant compound because the prior art discloses all of the instantly claimed elements.
One of ordinary skill would have been motivated to make and use a composition of the claimed compound because the prior art discloses that degrading compounds analogous to the instant compounds were known and used, discloses compounds with all of the instant elements save a few atoms in the linker, teaches that said moieties were interchangeable with others that are identical to those instantly claimed, and teach that extensive modification within the taught paradigms is not only tolerated but expected.  One of ordinary skill would have modified the compounds of Sasmal et al. as taught by the prior art, and would have arrived at the instant compounds with a reasonable expectation of success in making a useful protein degrading compound.

Conclusion
Claims 2, 14, and 22 are cancelled.  Claims 4-6, 12, 21, and 23 are withdrawn.  Claims 1, 3, 7-11, 13, and 15-20 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627